Citation Nr: 1033545	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1973.  He received the Combat Infantryman Badge.
This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that 
decision, the RO denied entitlement to a TDIU.

In his June 2006 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In July 2006, he withdrew his hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In his June 2006 substantive appeal, the Veteran raised the issue 
of whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral eye disability, to 
include as secondary to service connected diabetes mellitus.  
This claim has not yet been adjudicated and is inextricably 
intertwined with the issue of entitlement to a TDIU.

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service-connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a total rating based on 
individual unemployability due solely to the service connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In the case of a claim for a TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on what 
effect the Veteran's service-connected disability has on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
As noted by the Veteran's representative in its August 2010 
informal hearing presentation, the evidence does not include an 
explicit opinion as to whether the Veterans service connected 
disabilities alone would be sufficient to preclude gainful 
employment.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should adjudicate the petition to 
reopen the claim for service connection for 
a bilateral eye disability, to include as 
secondary to service connected diabetes 
mellitus.  

2.  Schedule the Veteran for a VA 
examination to determine whether his 
service connected disabilities prevent him 
from obtaining and keeping employment for 
which his education and occupational 
experience would otherwise qualify him.  
All indicated tests and studies should be 
conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's service connected disabilities 
(posttraumatic stress disorder, diabetes 
mellitus, and peripheral neuropathy of the 
bilateral upper and lower extremities) 
would alone or together prevent him from 
obtaining or keeping gainful employment for 
which his education and occupational 
experience would otherwise qualify him.

The examiner should also report whether his 
or her opinion would change if the 
Veteran's bilateral eye disability was 
considered a service connected disability.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



